Order of Family -Court, entered June 28, 1968, unanimously modified, on the law and on the facts, to delete the provisions therein for weekly deposit of sums into savings accounts for each child on her 21st birthday, and order otherwise affirmed, without costs and disbursements. Provisions of this nature are not authorized by the Family Court Act and, furthermore, the sums which were also provided to he paid weekly by the respondent-appellant for the support of his children are adequate to meet their present needs. The record supports such allowances. Finally, with reference to the .counsel fee we note that services have been rendered in connection with this appeal and, on that basis, we have concluded that the allowance may stand. Concur — Eager, J. P., Capozzoli, Markewich and McNally, JJ.